772 N.W.2d 341 (2009)
Daniel HOWE, Plaintiff-Appellant and Cross-Appellee,
v.
Michael BOUCREE and Flint Neuroscience Center, Defendants, and
Bhadrabala B. Ganatra, M.D., individually and d/b/a Bhadrabala B. Ganatra, M.D., P.C., Defendants-Appellees and Cross-Appellants.
Docket No. 136926. COA No. 273949.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's March 20, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.